Citation Nr: 0700502	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1989 until April 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office in July 2003.

The issue of entitlement to service connection for alcohol 
abuse is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for an acquired 
psychiatric disorder.  In this context, the Board notes that 
a substantially complete application was received in November 
2002.  In December 2002, and again in April 2003, prior to 
its adjudication of this claim, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Although the April 2003 letter from the RO pertained 
primarily to a claim for nonservice-connected pension, some 
of the information contained in the letter also applied to 
the service connection claim.  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  Thus, 
the Board finds that the content and timing of the December 
2002 and the April 2003 notice comport with the requirements 
of § 5103(a) and § 3.159(b).  

Even were the letters not found adequate standing alone, the 
information provided in the Statement of the Case (SOC) 
remedied any notice errors.  The SOC specifically explained 
to the appellant what the evidence must show in order to 
establish service connection for the claimed disability.  The 
veteran was not prejudiced by not receiving a detailed VCAA 
notification on this claim prior to the initial AOJ decision, 
as he had ample time to respond to the SOC prior to the 
certification of his appeal to the Board.   

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The claims file 
contains the veteran's service medical files.  His current VA 
treatment records have also been obtained.  He has been 
afforded VA examinations.  The Board does not know of any 
additional relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran contends that he developed a psychiatric disorder 
as a result of his service in the Persian Gulf War.  The 
Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the veteran's current 
psychiatric disorder became manifest or otherwise originated 
during his period of service or within one year of service 
separation.  

Although the veteran noted in his entrance medical history 
that he had "been treated for a mental condition at age 
fifteen," he explained that he had seen a doctor "about his 
adolescence, for his problems dealing with people."  The 
veteran did not mention any recurrence of the problem and no 
mention is made of any findings of psychoses.  In addition, 
no psychiatric defects were noted in the service enlistment 
evaluation, and the psychiatric portion of the evaluation was 
marked "normal."  Based on this marking, the information in 
the entrance medical history report, and the lack of clear 
and unmistakable evidence to the contrary, the presumption of 
soundness requires the conclusion that the veteran was in 
sound psychiatric condition upon entry into the service.  

The Board also concludes that the veteran exited service in 
sound psychiatric condition.  There is no finding that a 
chronic psychiatric disorder was treated or diagnosed during 
service.  The report of an evaluation conducted in December 
1992, several months after separation from service and 
apparently done in connection with reserve service, 
referenced the veteran's psychiatric status as "normal."  
With respect to his medical history, the veteran checked 
boxes indicating that he, at one point, had "depression or 
excessive worry," "loss of memory or amnesia," and 
"nervous trouble."  The physician's only relevant notes on 
the veteran's condition were that the veteran suffered from 
stress and worry which caused headaches and exacerbated the 
veteran's stutter.  No mention was made of any psychiatric 
disorders.  

The earliest medical records demonstrating the diagnosis of a 
psychiatric disorder are from many years after separation 
from service.  In March 2001, the veteran was diagnosed with 
psychosis NOS ("not otherwise specified").  His condition 
worsened and he was diagnosed in November 2002 with 
Schizophrenia, Paranoid type.  In an interview with his 
doctor in November 2002, the veteran's mother stated that the 
veteran "had functioned fairly well mentally until about a 
year ago and had become very paranoid and psychotic in the 
last six months."  The veteran himself claims a variety of 
start dates for his condition and underlying symptoms, with 
the earliest onset date set at age eleven, with alternate 
dates set both during and after service.  The report of a 
mental examination conducted by the VA in July 2003 shows 
that the veteran reported a history of having hallucinations 
which started in service.  The Board notes that in LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), the Court ruled that: 

[e]vidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Due to the date discrepancy, and the difficulty in relying on 
a layperson's diagnoses, the Board relies upon the medical 
records to determine the psychoses' start date.  Based on the 
medical records, the onset of the veteran's schizophrenia, or 
any psychotic symptoms, was almost ten years after he left 
active duty, far beyond the presumptive term for finding a 
service connection.  The only evidence of any psychosis 
manifested during service is the veteran's own statements.  
The Board notes that the veteran is not competent, as a 
layperson, to assert that a relationship exists between his 
period of service and such disorder, or to otherwise assert 
medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, the veteran's mother's 
description of symptoms arising just months prior to this 
hospitalization are more credible, given the veteran's 
psychiatric problems at the time.  In this case, there is a 
lack of credible evidence that the veteran acquired his 
psychiatric disorder while in service.   

The veteran is likewise not entitled to service connection 
for a psychiatric disorder manifested by post-traumatic 
stress disorder.  The veteran asserts that "the loud noises 
and bombs dropping made [his] soul afraid," resulted in 
nightmares and blackouts, paranoia that others were staring, 
and hearing voices.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the applicable regulatory criteria; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the veteran 
has not been diagnosed with PTSD; consequently, the evidence 
does not support a finding of service connection.

In summary, the record is devoid of credible evidence 
establishing that the veteran's current psychiatric disorder 
became manifest or otherwise originated during the veteran's 
period of service.  The probative medical evidence simply 
fails to adequately establish any nexus between this disorder 
and the veteran's period of service.  The only linkage 
between the two results from the veteran's statements and 
there is simply not enough substantive medical evidence to 
provide credence to his claim.  Therefore, the Board 
concludes that a psychiatric disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of service.

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

In a July 2003 decision, the RO denied the veteran's claim 
for service connection of alcohol abuse.  In November 2003, 
the RO received a timely notice of disagreement with this 
decision.  An SOC has not been sent to the veteran regarding 
this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC. 

Under these circumstances, the case is REMANDED for the 
following actions:

Provide the veteran a Statement of the 
Case addressing the issues of entitlement 
to service connection for alcohol abuse.  
Notify him of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
the issues and secure appellate review by 
the Board.  Thereafter, these issues are 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


